THE   ATTORNEY         GENERAL
                      OFTEXAS




Honorable F. C. Bolton, Vice-President and Dean
Agricultural and Mechanical College of Texas
College Station, Texas
Dear Sir:                 Opinion No. O-6250
                          Re: What authority does the Board
                               of Dfrectors of the Agricultur-
                               al and Mechanical College of
                               Texas, or Its authorized rep-
                               resentatives, have to restrict
                               OP regulate acts and movements
                               of personsother than students
                               on the A. and M. College campus?
       From your letter of recent date, we quote:
       "What authority does the Board of Directors
    or its authorized representatlves~have to re-
    strict or regulate acts and movements of persons
    other than students on ,theA, and M. College
    campus?
       "We assume that the Board has authority to
    prohibit business enterprises from operating on
    the~college property. Does It have authority to
    eject perslstent violators from the campus?
      "From time to time persons of questionable
   character appear on or near the College grounds.
   There is need for authority to keep such people
   off the campus and from contact with the students.
   Does the College have such rights?
         "Students are rather careless about leaving
    their dormitory rooms unlocked. There have been
    a number of instances of petty thievery, especial-
    ly while the students are out of thelr rooms at
    class   or at meals.  What control does the Col-
    lege have over loiterers or suspicious characters
    on the campus?
       "Of course we welcome visits from the students'
    parents and friends and from other citizens of
    the 8tate, but our concern Is to meet OUT respon-
Honorable F. C. Bolton, page 2          o-6250


   slbilltg in protecting the students who are here
   under our care and in safeguarding the property
   of the State. The campus Is included within the
   city llmlts of the City of College Station but
   the streets on the campus have not been dedicated
   to public use and are under the same control of
   the Board of Directors as other parts of the campus.
       "The College employs a number of watchmen to
    maintain order and enforce discipline among the
    students. These watchmen hold commissions as
    deputy sheriffs in Brazos County and I believe
    some of them also are deputy marshalls of the town.
       0 . . . . . .I,

       Article 2610, Revised Civil Statutes of Texas, provides
for the government of the Agricultural and Mechanical College
by a Board of Directors composed of nine persons. The powers
and duties of the board are prescribed by Article 2613, Revulsed
Civil Statutes, as amended, and sub-division 6 thereof reads
as follows:
      "The~board shall also, from time to time,
   make such by-laws, rules and regulations for the
   government of said College as they may deem nec-
   essary and proper for that purpose, and shall
   regulate the course of study, the rates of tui-
   tion, the manner of performlng labor, and the kind
   of labor to be performed by the students of said
   College, and shall also prescribe the course of
   discipline necessary to enforce the faithful'dis-
   charge of the duties of the professors, officers
   and students."
       The genera1 rule Is well settled that persons in the
lawful possession of property may use reasonable means, even
to the extent of force, to protect property belonging to, or
under their lawful charge and control, from the Intrusion or
trespass of others and to expel such intruders. 4 Tex. Jur.
878, 1 ,41;63 C. J. 949, 1 102; Ibid 950, 1 105; Trlmble v.
State, 57 Tex. Cr. R. 439, 125 S.W. 40. Persons thus intruding
should be first warned; however if trespassers refuse to leave
the premises, the use of all reasonable means to compel them
to leave may be exercised, but no more force than is necessary
to accomplish evlctlon ma be brought into play. 4 Tex. Jur.,
supra; Wenzel v. State, $8 Tex. cr. R. 625, 90 S.W. 28.
       We find no case involving the authority of governing
boards in institutions such as yours to restrict or regulate
-   --




         Honorable F. C. Bolton, page 3          O-6250


         acts and movements of persons other then students and others
         legitimately connected therewith, ,.,Nevertheless,
                                                          while it Is
         true that the land and property occupied,by the College is
         public property, It has been dedicated to and is used for a
         specific purpose. There Is no question but that the Board
         of Directors and adminlstratlve officers are authorized to
         establish reasonable rules and regulations governing such
         property consistent with the purpose to which It Is used and
         dedicated. Intrusion upon and trespassing by any persons
         contrary to such rules and regulation would seem to us to be
         governed by the same law applicable to trespass upon private
         property.
                There is no general statute in this State making It a
         penal offense to merely trespass on private or public property,.
         The statutes denouncinn the acts of enterina unon lands of
         others seem to be 1imiEed to such entrance Por'the purpose of
         fishing (Penal Code, Art. 925), hunting (Ibid, Art. 1377) or
         removing earth and rock (Ibid, Art. 1348) o
               -'ChapterFOUP of Title 13, Texas Penal Code (Arts. 859-
         868) has defined offenses made such relative to public build-
         ings and rounds. While injuring or defacing~publfc buildin s
         (Art. 859B and taking property from public grounds (Art. 8647
         are denounced, none of the statutes within the chapter seem to
         cover the acts mentioned by you,
                  Absent the commlsslon of some offense denounced as'penal
         and contrary to the provisions of some article of the Penal
         Code of Texas , you would therefore be relegated to the same
         remedies   available to owners of private property. Persons hav-
         ing no legitimate business with students, faculty or personnel
         may be refused entrance to the campus. Those having bona fide
         business, or visitors desired may be admitted, subject to such
         reasonable rules and regulatlons as may be promulgated by com-
         petent authority of the College; i.e., the Board of Directors,
         or its authorized representatives.
                You are correct that the College has authority to pro-
         hiblt business enterprises from operating on the College
         property. You further have authority to request undesirable
         persons to leave the campus, and upon their failure to peace-
         ably make their exit to eject them, using only such force as
         may be necessary to effect that object,
                We feel that the above should apprise you of your
         rights generally. Should specific cases arise upon which you
         desire our further legal opinion, your request for additional
         information in the light of the facts Involved will receive
         our careful consideration.
Honorable F. C. Bolton, page 4          0-6250


                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                                 By s/Benjamin WoodalI
                                      Benjamyn Woodall
                                      Assistant

BW:db:wc

APPROUIB)OCT 23, 1944
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Oplnion~ Committee By s/BWB Chairman